1. There was evidence which warranted an inference that the accident was caused by the defendant’s negligence, for the reasons stated in the factually similar case of Olofson v. Kilgallon, 362 Mass. 803, 805-806 (1973). See also Jennings v. Bragdon, 289 Mass. 595, 597 (1935), and cases cited; Warren v. Howe, 332 Mass. 213 (1955); Fletcher v. Dockery, 1 Mass. App. Ct. 865 (1974). 2. From evidence of the onset of the plaintiff’s typical whiplash symptoms hours after the time that the rear end of his automobile was struck with considerable force by the defendant’s truck, the continuation of those symptoms without substantial interruption through at least August of the following year, and the statements in the hospital records, the jury would have been warranted in finding that the plaintiff’s orthopedic problems were causally related to the collision without further expert medical testimony. Compare McAuliffe v. Metcalf, 289 Mass. 67, 69 (1935); Comeau v. Beck, 319 Mass. 17, 19-20 (1946); Votour v. Medford, 335 Mass. 403, 406 (1957). 3. There was evidence that, although the plaintiff was simultaneously treated for pre-existing pulmonary conditions during his first hospitalization of eleven days, the hospitalization itself was for the purpose of treating his orthopedic problems. There was evidence that the second hospitalization of thirteen days, the consultations by orthopedic specialists during both hospitalizations and by a neurologist during the *821first hospitalization, and at least nine of the plaintiff’s visits to his attending physician’s office during the period April 27, 1972, through August 26, 1974, were necessitated by the plaintiff’s orthopedic problems. Although the plaintiff’s attorney failed to make offers of proof of the charges for those medical services, an inference is inescapable that the charges exceeded the five hundred dollar threshold in G. L. c. 231, § 6D. In addition, it appears from an excluded answer that the charge for the first hospitalization alone was at least seven hundred dollars. The purpose of an offer of proof is to show that the proponent has been prejudiced by the exclusion of the offered testimony. Warren v. Spencer Water Co. 143 Mass. 155, 164 (1887). Smethurst v. Barton Square Church, 148 Mass. 261, 267 (1889). Cook v. Enterprise Transp. Co. 197 Mass. 7, 10 (1907). Nicholas v. Lewis Furniture Co. 292 Mass. 500, 504 (1935). Ford v. Worcester, 339 Mass. 657, 658 (1959). Mac-Rich Realty Constr. Inc. v. Planning Bd. of Southborough, ante, 79, 85-86, fn. 9 (1976). That purpose has been served on the record in this case.
John E. Swanstrom for the plaintiff.
David E. Neitlich for the defendant.

Judgment reversed.


Case to stand for a new trial.